Exhibit 10.2
SECOND AMENDMENT TO
CHANGE OF CONTROL AGREEMENT


This Second Amendment, entered into and made effective as of September 4, 2013,
by and between EOG Resources, Inc. ("Company") and William R. Thomas
("Employee"), is an amendment of that certain Change of Control Agreement, dated
effective as of January 12, 2011, between the Company and Employee (as amended
by that certain First Amendment to Change of Control Agreement entered into and
made effective as of September 13, 2011, "Agreement").


WHEREAS, (i) the EOG Resources, Inc. Money Purchase Pension Plan (as amended,
the "MPPP") and its related trust were merged with and into the EOG Resources,
Inc. Savings Plan (as amended, the "Savings Plan") and its related trust,
effective December 31, 2011, and (ii) the Savings Plan was (subsequent to such
merger) amended and restated, effective January 1, 2012, as the "EOG Resources,
Inc. Savings and Retirement Plan" (the "Savings and Retirement Plan");


WHEREAS, clauses (C) and (D) of Section 7(c)(ii) of the Agreement contain
references to the MPPP and the Savings Plan; and


WHEREAS, so as to reflect the above-described merger of the MPPP with and into
the Savings Plan and the above-described subsequent amendment and restatement of
the Savings Plan and so that the benefits that would be provided under the
Agreement (i.e., upon a "Change of Control of the Company" (as defined in the
Agreement) and the termination of Employee's employment by the Company as
contemplated by Section 7 of the Agreement) conform to, and are consistent with,
the provisions of the Savings and Retirement Plan, Employee and the Company each
desires to amend clauses (C) and (D) of Section 7(c)(ii) of the Agreement as
herein set forth;


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the adequacy, sufficiency and receipt of which are hereby
acknowledged, the parties agree as follows:


1.
clause (C) of Section 7(c)(ii) of the Agreement is hereby amended and restated
in its entirety as follows:



"(C)              the amount of the retirement contributions that would have
been made by the Company on behalf of the Employee to the Company's Savings and
Retirement Plan (as amended, supplemented, modified and/or restated from time to
time, and including any replacement or successor plan) if the Employee had
continued to be employed by the Company at the Employee's Annual Base Salary and
target annual bonus as in effect immediately prior to the Change of Control (or
if increased, immediately prior to the Termination Date) for three years
following the Termination Date; and plus"


2.
clause (D) of Section 7(c)(ii) of the Agreement is hereby amended and restated
in its entirety as follows:



"(D)              the amount of the matching contributions that would have been
made by the Company on behalf of the Employee to the Company's Savings and
Retirement Plan (as amended, supplemented, modified and/or restated from time to
time, and including any replacement or successor plan) if the Employee had
continued to be employed by the Company at the Employee's Annual Base Salary and
target annual bonus as in effect immediately prior to the Change of Control (or
if increased, immediately prior to the Termination Date) for three years
following the Termination Date and had continued to contribute to the Company's
Savings and Retirement Plan (as amended, supplemented, modified and/or restated
from time to time, and including any replacement or successor plan) during such
three-year period at the Employee's then-current contribution level."


The parties agree that (i) all other terms, conditions and stipulations
contained in the Agreement shall remain in full force and effect and without any
change or modification, except as provided herein, and (ii) references in the
Agreement to "this Agreement" or "the Agreement" shall be deemed to be
references to the Agreement as amended by this Second Amendment.


This Second Amendment shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of this Second Amendment to the laws of another State or country.


IN WITNESS WHEREOF, the parties have duly executed this Second Amendment as of
the date first above written.


EOG RESOURCES, INC.






By: /s/ Patricia L. Edwards
Name: Patricia L. Edwards
Title: Vice President, Human Resources and Administration




WILLIAM R. THOMAS






/s/ William R. Thomas

